Citation Nr: 1211895	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-41 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had a period of service from September 1941 to November 1946, but no qualifying service with the United States Armed Forces.  The appellant is the Veteran's widow.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  The Veteran died in March 1996, prior to the enactment of the American Recovery and Reinvestment Act of 2009. 

2.  The United States Department of the Army has certified that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § §§ 101, 107, 501(a) (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is limited to statutory interpretation in this case.  Therefore, the notice provisions of VCAA are not for application.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Under the current state of the law as applied to the undisputed facts of this case, it is not legally possible for the appellant establish entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  In that regard, the appellant's spouse died in March 1996, prior to the February 17, 2009 enactment of the American Recovery and Reinvestment Act of 2009.  See Pub. L. No. 111-5.  Additionally, the United States Department of the Army certified that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  As such, VCAA notice is not required because the appellant's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).

B.  Law and Analysis  

Under the American Recovery and Reinvestment Act of 2009 (the Act), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) of the Act provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In the present case, the appellant does not contend that she, herself, had qualifying service with United States Armed Forces in the Far East during World War II, establishing entitlement to the benefit sought.  Rather, she contends that her husband had such service and that she is entitled to benefits as his widow.  The record includes a Certificate of Death showing that the Veteran died in March 1996, prior to the passage of the American Recovery and Reinvestment Act of 2009 and prior to the establishment of the Filipino Veterans Equity Compensation Fund.  The appellant has not disputed the date of the Veteran's death in this case.  Because the Veteran died prior to the passage of the American Recovery and Reinvestment Act of 2009, he could not have had an application pending for payment from that fund at the time of his death.  VA received the appellant's application for compensation under the Filipino Veterans Equity Compensation Fund in February 2010.  Because the Veteran did not have a claim for benefits under American Recovery and Reinvestment Act of 2009 pending at the time of his death, the appellant is not eligible for benefits as a surviving spouse. 

The Board notes, further, that in response to a prior February 1988 request for information, the United States Department of the Army certified that the "Veteran" in this case had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Because the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he may not be considered as a Veteran for the purpose of establishing basic entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Given that it is undisputed that neither the appellant or the Veteran in this case have established requisite service with United States Armed Forces in the Far East during World War II, and the Veteran did not have a claim pending under the American Recovery and Reinvestment Act of 2009 prior to his death; the appellant does not meet the basic eligibility requirements for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is, therefore, denied as a matter of law.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


